Case 17-24080        Doc 42     Filed 04/04/19     Entered 04/04/19 13:39:50          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-24080
         Cynthia Szymel

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/11/2017.

         2) The plan was confirmed on 10/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/05/2018, 12/14/2018.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,650.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-24080        Doc 42      Filed 04/04/19    Entered 04/04/19 13:39:50               Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $1,723.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $1,723.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $779.43
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $97.90
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $877.33

 Attorney fees paid and disclosed by debtor:                    $2.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
 AMITA HEALTH ADVENTIST MEDICA Unsecured        1,706.87       6,654.03       6,654.03           0.00       0.00
 BECKET & LEE LLP                Unsecured      1,339.00       1,402.37       1,402.37           0.00       0.00
 COLLECTION PROFESSIONALS INC    Unsecured      1,850.00       1,501.50       1,501.50           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            350.00        437.94         437.94           0.00       0.00
 FIFTH THIRD BANK                Secured        1,419.27           0.00           0.00           0.00       0.00
 FIFTH THIRD BANK                Secured             0.00          0.00           0.00           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,393.00       1,393.33       1,393.33           0.00       0.00
 NICOR GAS                       Unsecured         491.00        289.05         289.05           0.00       0.00
 PIERS II CONDO ASSOC            Secured             0.00          0.00           0.00           0.00       0.00
 PIERS II CONDO ASSOC            Secured        3,919.38       3,919.38       3,919.38        845.67        0.00
 RESURGENT CAPITAL SERVICES      Unsecured          20.47         20.47          20.47           0.00       0.00
 MERCHANTS CREDIT                Unsecured         280.00           NA             NA            0.00       0.00
 MIDWEST ANESTHESIA AND PAIN SP Unsecured          531.33           NA             NA            0.00       0.00
 COMENITY BANK/VICTORIAS SECRE Unsecured           897.00           NA             NA            0.00       0.00
 CREDITORS COLLECTION BUREAU IN Unsecured           30.10           NA             NA            0.00       0.00
 DUPAGE EYE CENTER               Unsecured          50.00           NA             NA            0.00       0.00
 DUPAGE PATHOLOGY ASSOC          Unsecured          35.00           NA             NA            0.00       0.00
 HOME DEPOT CREDIT SERVICES      Unsecured      2,099.00            NA             NA            0.00       0.00
 IC SYSTEMS INC/BANFIELD PET HOS Unsecured          70.00           NA             NA            0.00       0.00
 STATE COLLECTION SVC            Unsecured         978.00           NA             NA            0.00       0.00
 SUBURBAN RADIOLOGISTS           Unsecured          16.88           NA             NA            0.00       0.00
 CHOICE RECOVERY INC/STAR PHYSI Unsecured          295.00           NA             NA            0.00       0.00
 SYNCHRONY BANK/CARE CREDIT      Unsecured      1,635.00            NA             NA            0.00       0.00
 SYNCHRONY BANK                  Unsecured      1,582.00       1,582.53       1,582.53           0.00       0.00
 T MOBILE                        Unsecured         114.00        202.52         202.52           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-24080        Doc 42      Filed 04/04/19     Entered 04/04/19 13:39:50              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $3,919.38            $845.67              $0.00
 TOTAL SECURED:                                           $3,919.38            $845.67              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,483.74                $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $877.33
         Disbursements to Creditors                               $845.67

 TOTAL DISBURSEMENTS :                                                                       $1,723.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
